Citation Nr: 1451424	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a breathing/lung disorder, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty for training purposes from July 1960 to December 1960, and in April 1968.  He also had active service from September 1984 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board notes that in February 2011, the Veteran filed a claim seeking an increased rating for his service-connected degenerative changes of the L3, L4 and L5 joints with degenerated discs.  According to review of the Veteran's record on the Virtual VA electronic claims processing system, the Agency of Original Jurisdiction (AOJ) issued a decision addressing this claim in August 2011.  The Veteran did not initiate an appeal from this determination.  As such, this matter is not currently before the Board.  

Further review of Virtual VA does not reveal any documents pertinent to the issue on appeal.  Moreover, the Veteran's record in the electronic Veterans Benefit Manage System does not contain any documents at this time.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a December 2010 statement, which was confirmed by the Veteran's representative in a November 2014 statement, the Veteran withdrew his appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a December 2010 statement, the Veteran withdrew his appeal of all pending issues, which only included the issue listed on the title page of this decision.  In a subsequent November 2014 statement, the Veteran's representative confirmed that the Veteran wished to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


